Citation Nr: 0115205	
Decision Date: 05/24/01    Archive Date: 06/06/01

DOCKET NO.  00-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $2,906.43 plus interest.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1992.

This appeal arises from an April 1998 decision by the 
Committee on Waivers and Compromises at the St. Petersburg, 
Florida, Regional Office (RO) that determined that waiver of 
recovery of a Department of Veterans Affairs (VA) loan 
guaranty indebtedness in the original amount of $2,906.43 
plus interest was precluded by the veteran's bad faith.
FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  In August 1989, the veteran obtained a VA guaranteed loan 
to purchase a home, but he defaulted on that loan in 1995.

3.  As a result of the veteran's default of the VA guaranteed 
loan, foreclosure of the property in question resulted in an 
indebtedness on the part of the veteran to VA in the amount 
of $2.906.43, plus interest.

4.  The veteran did not engage in bad faith in connection 
with the creation of the VA loan guaranty indebtedness.


CONCLUSION OF LAW

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $2,906.43 is not precluded by bad faith by the 
veteran.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1989, the veteran secured a VA guaranteed loan of 
$35,350 in to finance the purchase of a home.  In October 
1995, the lender reported that the mortgage had been in 
default for several installments, commencing with the August 
1995 payment.  Following unsuccessful payment plans and 
efforts to reinstate the loan, a foreclosure sale occurred in 
October 1996.  Consequently, an indebtedness in the amount of 
$2,906.43 was created.  

In certain circumstances, VA may waive an indebtedness.  See 
38 U.S.C.A. § 5302(b) West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.964, 1.965(a) (2000).

However, under section 5302(c) of title 38 of the United 
States Code, VA may not waive recovery of any payment or the 
collection of any indebtedness (or any interest thereon) if, 
in the Secretary's opinion, there exists in connection with 
the waiver claim an indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining a waiver of such recovery or the 
collection of such indebtedness (or any interest thereon).  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.965(b) (2000).

The presence of any of the following factors will preclude 
the granting of waiver: (1) fraud or misrepresentation of a 
material fact (see 38 C.F.R. § 1.962(b) (2000)); (2) bad 
faith, which generally describes unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense; thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program constitutes 
bad faith if that conduct, although not undertaken with 
actual fraudulent intent, is undertaken with the intent to 
seek an unfair advantage and with knowledge of the likely 
consequences, and the conduct results in a loss to the 
government; (3) lack of good faith, which is an absence of an 
honest intention to abstain from taking unfair advantage of 
the holder and/or the Government.  38 C.F.R. § 1.965 (2000).

The Committee on Waivers and Compromises at the St. 
Petersburg RO determined that the veteran's conduct had 
constituted bad faith and that the bad faith precluded waiver 
of recovery of the indebtedness.  See 38 U.S.C.A. § 5302(c).

In an October 1995 letter to VA, the lender indicated that 
the veteran had defaulted on his loan because the individual 
who had been renting the property in question had left and 
that the veteran was trying to sell the house.  However, the 
lender also indicated that the veteran was "extremely 
uncooperative" and would "hang up on attempted 
conversations."

In November 1995, the RO requested that the veteran complete 
a financial status report.  The veteran states that he 
completed and returned this form.  A form was not received at 
the RO.

The Committee reasoned that the veteran's lack of cooperation 
with the lender and the veteran's failure to provide a 
financial status report was sufficient proof of bad faith.  

However, the Board disagrees.  First, the Board notes that 
the veteran insists that he tried to resell the property once 
his tenant's lease had terminated.  The veteran also states 
that he had received several offers to purchase the property 
but that none of the offers had actually gone through.  
Second, the veteran contends that he cooperated with the 
lender because he did not hang up on phone calls and because 
he actually initiated the phone calls to the lender.  On the 
point of who initiated contact with the lender, the lender 
has not provided any contradictory information.  Moreover, in 
records of telephone conversations between the veteran and VA 
in October 1995 and March 1996, the veteran initiated the 
contact, was not uncooperative and exhibited diligence and 
concern over the default in his discussions.  Third, the 
veteran insists that he completed and returned a financial 
status report.  Fourth, the veteran has continually expressed 
the understanding that he is responsible for the 
indebtedness, and he does not dispute the validity of the 
debt.  Moreover, he has indicated that he is willing to pay 
the indebtedness despite the financial hardship that he would 
endure.  

In Richards v. Brown, 9 Vet. App. 255, 257-58 (1996), 
invalidating a portion of Veterans Benefits Administration 
Circular 20-90-5 (Feb. 12, 1990), the United States Court of 
Appeals for Veterans Claims held that the determination of 
whether or not a veteran engaged in bad faith does not 
include "mere negligent failure to fulfill a duty or 
contractual obligation."  The circular in question had 
indicated that bad faith included "a willful intention to 
either seek an unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation."  In the 
veteran's case, he states that he initiated contact with the 
lender on several occasions, and the record reflects several 
contacts between the RO and the veteran without any 
indication that he was uncooperative.  The Board finds that 
it has not been shown that the veteran engaged in bad faith 
in connection with the creation of the indebtedness.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran.  Finding that the waiver of 
recovery of the veteran's loan guaranty indebtedness is not 
precluded by bad faith, prior to referring the claim to the 
RO for consideration of the merits under the new law, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

Waiver of recovery of the loan guaranty indebtedness is not 
precluded by bad faith on the part of the veteran.  To this 
extent, the appeal is allowed.  



REMAND

Having determined that the veteran did not engage in bad 
faith, the Board must now remand the veteran's claim for a 
waiver of recovery of the loan guaranty indebtedness for 
readjudication by the RO.  One element of equity and good 
conscience is whether recovery of the loan guaranty 
indebtedness would result in financial hardship to the 
veteran and his family.  The veteran should provide the 
necessary financial information to make that determination.  
The RO should also provide the veteran with the requisite 
notice regarding the applicable law and the evidence that may 
be required of the veteran to substantiate this aspect of the 
claim, as required by the VCAA.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
Pursuant to the VCAA, the RO must 
provide the appellant with the 
appropriate notice of all statutory and 
regulatory provisions relating to the 
veteran's claim. 

2.  The RO should provide the veteran 
with a financial status report.  This 
report should be completed by the 
veteran and returned to the RO.   The RO 
must review the entire evidentiary 
record in order to determine whether 
collection of the VA loan guaranty 
indebtedness of $2,906.43, plus 
interest, would be against the standard 
or equity and good conscience.  If the 
decision remains adverse to the veteran, 
he must be furnished with a supplemental 
statement of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Upon remand, as noted, the veteran will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


